Citation Nr: 0017100	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  95-06 694	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Whether the claim for service connection for bilateral 
hearing loss is well grounded.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

3.  Entitlement to an effective date prior to June 10, 1999 
for a 10 percent disability evaluation for tinnitus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSS AT HEARINGS ON APPEAL

Appellant and appellant's wife

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from August 1971 to September 
1976 and he had active duty for training from January 17, 
1967 to June 26, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, denying reopening of a claim for service 
connection for a low back disorder and a September 1994 
rating decision which confirmed and continued that denial of 
reopening and also denied service connection for bilateral 
hearing loss and also denied a compensable rating for 
residuals of a closed fracture of the left calcaneus and 
entitlement to a 10 percent rating based on multiple, 
noncompensable service-connected disabilities.  That rating 
action also granted service connection for tinnitus and 
assigned a noncompensable rating effective April 19, 1994.  

An appeal was initiated by a November 1994 notice of 
disagreement (NOD) as to the claims for service connection 
for hearing loss and a low back disorder and for a 
compensable rating for tinnitus and the left heel disorder.  
However, at the March 9, 1995 RO hearing the veteran withdrew 
from appellate consideration the issue of entitlement to a 
compensable rating for residuals of a closed fracture of the 
left calcaneus.  An August 1996 rating action granted 
entitlement to nonservice-connected pension benefits.  

This case was remanded in April 1997 because some of the 
veteran's service medical records (SMR) were missing and the 
SMR of another individual were inexplicably associated with 
the veteran's claims folder.  A June 18, 1999 rating action 
granted a 10 percent rating for tinnitus effective June 10, 
1999, the effective date of a regulatory change in the 
criteria for the evaluation of tinnitus and an appeal as to 
the effective date for that 10 percent rating has been 
perfected.  

This issue of whether a decision of the Board of September 
30, 1995, which denied service connection for a back 
disability, should be revised on the basis of clear and 
unmistakable error (CUE) is addressed in a separate decision.  

Lastly, in the January 13, 2000 Informal Hearing Presentation 
the issue of entitlement to service connection for sinusitis 
was raised.  However, this has not yet been addressed by the 
RO and is referred to the RO for adjudication.   


FINDINGS OF FACTS

1.  Audiometry tests revealed a hearing loss in the right ear 
at service entrance and some audiometry tests during service, 
but not at service discharge, revealed a bilateral high 
frequency hearing loss and the veteran currently has a 
bilateral high frequency hearing loss.  

2.  A decision of the Board of September 1985 denied service 
connection for a back disability and is final.  

3.  The evidence received since the Board decision in 
September 1985, consisting in part of service medical 
records not on file in September 1985, is new and material 
and when considered together with the evidence previously on 
file reopens the claim and establishes that the claim is 
plausible.  

4.  The veteran's tinnitus is not shown to be due to head 
injury, concussion or acoustic trauma.   


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The decision of the Board of September 1985 which denied 
service connection for a low back disability is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1104 (1999).  

3.  The new and material evidence, when considered with the 
old evidence, is sufficient to reopen the claim for service 
connection for a low back disability and establishes that 
the claim is well grounded.  38 U.S.C.A. §§ 5107(a), 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).  

4.  An effective date prior to June 10, 1999 for tinnitus is 
not warranted.  38 U.S.C.A. §§ 1155, 7104(c) (West 1991); and 
38 C.F.R. §§ 2.6(e)(9), 4.87, 14.507(b), 19.5, Diagnostic 
Code 6260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following the April 1997 Board remand, a Report of Contact 
later in April 1997 reflects that at the RO when the SMR of 
another veteran, which were filed in the claims file now 
before the Board, were placed in the correct claims file, the 
SMR of the veteran in this case were found in the claims file 
of the other veteran and were then placed in the correct 
claims file.  However, the December 1997 deferred rating 
action reflects that development of the case in accordance 
with the Board remand was still required.  

Thus, the National Personnel Records Center (NPRC) was 
contacted and replied in March 1998 but the February 1999 
SSOC states that no new service medical records were 
obtained.  However attached to the March 1998 NPRC response 
is a manila folder containing the veteran's service 201 file 
(personnel records) and what the NPRC reported were 
"misc.meds."  The miscellaneous medical records consist of 
four documents.  In DA Form 3647-1 dated in April 1972 it was 
indicated that the veteran was admitted to the Walter Reed 
Hospital and the diagnosis was symptomatic spondylosis of L5-
S1.  DA Form 3349 dated April 21, 1972 reflects that the 
veteran was given a physical profile limiting his duties to 
chronic low back pain.  In DA Form 3647 dated May 3, 1972 
from the Walter Reed Hospital the diagnosis low back pain, 
etiology unknown, transfer diagnosis not concurred in.  He 
had been given limited duty.  There is also a clinical record 
indicating that the veteran was hospitalized at the Walter 
Reed Hospital from the 15th to the 21st of April 1972 and 
treated conservatively and was not given any medication at 
discharge.  No follow-up care was recommended and the 
diagnosis was low back pain of unknown etiology.  
Accordingly, the development requested in the 1997 Board 
remand has been done.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Background

The veteran's service medical records (SMR) reflect that 
examination in August 1966 into the Army National Guard 
revealed no pertinent abnormality and that the veteran's 
hearing acuity, on audiometric testing was:

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
0 (15)
0 (10)
0 (10)
Not 
tested
25 (30)
Left Ear
0 (15)
0 (10)
0 (10)
Not 
tested
25 (30)

(Prior to November 1967, audiometric results were reported in 
A.S.A. Standards in service medical records.  The figures in 
parentheses are based on I.S.O. Standards, the modern 
standard, to facilitate data comparison.)  

Examination for separation from the National Guard in June 
1967 revealed no pertinent abnormality and that the veteran's 
hearing acuity, on audiometric testing was:

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
5 (20)
5 (15)
5 (15)
Not 
tested
10 (15)
Left Ear
5 (20)
0 (10)
0 (5)
Not 
tested
10 (15)

The examination into active service in July 1971 revealed no 
pertinent abnormality except that audiometric testing 
revealed a high frequency hearing loss.  The results of 
audiometric testing were:

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
5
5
5
Not 
tested 
60
Left Ear
10
5
0
Not 
tested
35

In December 1971 the veteran was seen for persistent left 
flank pain and related having had back trauma one month 
earlier.  On examination he had questionable lumbosacral 
paravertebral muscle sprain.  The impression was possible low 
back pain secondary to muscle spasm.  A lumbosacral X-ray was 
normal except for spondylolysis at L5 on the right.  He was 
seen later that month for treatment of persistent back and 
left leg pain, which had decreased until that morning.  On 
examination muscle spasm of the left side of his back, upon 
pressure, was noted.  

In January 1972 the veteran reported having nonradiating back 
pain since having been struck in the back one month earlier 
which playing volleyball and he related that the pain had 
grown worse and now radiated into his left buttock and 
posterior thigh.  A history of having been struck in the back 
2 years earlier was noted.  On examination he had minimal 
loss of lumbar lordosis and the impression was a lumbosacral 
strain.  He was given a profile limiting his duties due to a 
subacute lumbosacral strain until April.  He was seen later 
in January 1972 for complaints of left flank and hip pain and 
the assessment was low back pain.  When seen later that month 
for follow-up treatment, it was reported that his back pain 
had essentially resolved and the impression was a history of 
a lumbosacral strain.  He was seen again later that same 
month for complaints of persistent low back pain.  

In February 1972 the veteran was treated for vague symptom 
pertaining to his back.  On examination he had exquisite 
tenderness over the left iliac crest and upper left hip.  
Lumbosacral X-rays were normal.  The next day he had left 
lumbar and gluteal tenderness.  The impression was left back 
and hip pain of questionable etiology.  

In March 1972, when an orthopedic examination was performed, 
a lumbosacral X-ray revealed an L5-S1 pars defect.  The 
impression was a possible central herniated nucleus pulposus 
(HNP) at L5-S1.  On an orthopedic evaluation later that month 
first degree spondylolisthesis, symptomatic, on the left and 
the right, was noted.  X-rays revealed erosion of the left 
fact of L5 which it was felt might represent something other 
than developmental or traumatic etiology.  It was recommended 
that he be evaluated Stateside.  

An undated report of lumbosacral X-rays revealed scoliosis 
which could be secondary to muscle spasm.  

The next SMR is a June 1972 entry from the Madigan General 
Hospital which reflects that the veteran had been evacuated 
to the Walter Reed Army Medical Center where he had been told 
that nothing was wrong with his back.  Since then, he had had 
intermittent low back pain which radiated down his posterior 
thighs to his knees.  Lumbosacral X-rays were reportedly 
normal.  A urinary tract infection was treated with 
antibiotic medication.  

In December 1972 the veteran reported having had a back 
injury 18 months earlier and having developed back pain 3 
days after the injury.  His back was normal on a current 
orthopedic examination but X-rays revealed spondylolisthesis 
of L5.  Subsequent X-rays at the Walter Reed Army Hospital 
revealed a normal spine.  Repeated X-rays of this back were 
also normal.  His history of treatment for a urinary tract 
infection was noted.  He had dysuria which increased when his 
back hurt.  The impression was back pain of questionable 
etiology.  

In January 1973 the veteran complained of constant ringing in 
his ears.  An August 1973 lumbosacral X-ray revealed no 
evidence of spondylolysis and the radiological impression was 
that his spine was normal.  

In April 1975, when the veteran was seen for continued low 
back pain, the impression was a muscle strain.  He was 
treated with a bed board.  On evaluation later that month, 
the assessment was back pain of muscular origin, secondary to 
tension related to decreased alcohol.  On examination in May 
1975, range of motion of his lumbar spine was full but with 
moderate discomfort.  He was given a profile limiting his 
duties for 7 days due to low back pain and sleepiness caused 
by prescription medication.  

General Physical examination in June 1975 also revealed 
decreased hearing in the high frequencies and the results of 
audiometric testing were: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
10
5
5
55
70
Left Ear
20
10
10
15
40

In an adjunct medical history questionnaire the veteran 
complained of having or having had recurrent back pain. 

In December 1975 the veteran complained of having had a 
ringing in his ears for two years.  His right tympanic 
membrane was scarred.  On file is an audiogram of testing 
performed in December 1975.  It appears that the results of 
that testing are as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
10
10
5
60
50
Left Ear
10
5
5
10
40

A clinical note reflects that this audiogram revealed a mild 
bilateral high frequency hearing loss.  The assessment was 
tinnitus probably secondary to chronic sinus congestion or 
multiple old ear infections.  

The examination for separation from active service in 
September 1976 revealed no pertinent abnormality, including 
no abnormality of the veteran's back.  In an adjunct medical 
history questionnaire the veteran did relate having or having 
had hearing loss and recurrent back pain and a physician 
noted that the veteran had been worked-up for low back pain 
at the Walter Reed Hospital in May 1972 but was now 
asymptomatic.  The results of audiometric testing were:

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
10
5
5
Not 
tested
5
Left Ear
5
5
10
Not 
tested
15

A March 1980 VA record reflects that the veteran requested 
medicine of some type.  

Records of VA treatment in March 1982 show that upon sitting 
up in a chair the veteran had had sharp low back pain.  He 
had had "catches" before but none this severe.  The 
assessment was questionable low back pain and strain and 
there was also an assessment of low back strain versus 
discogenic disease.  Later that month he had mild right 
paravertebral muscle spasm in the L4-5 area and an X-ray was 
negative.  The assessment was a low back strain.  On VA 
examination in April 1982 there was a diagnosis of recurrent 
low back pain.  

When hospitalized in May 1982 at the Columbia Regional 
Hospital for low back pain the veteran reported that in March 
1982, while working, he had put some chairs back in a 
cafeteria and, thereafter, upon arriving home when sitting up 
in a chair he had experienced a sharp, severe pain in his low 
back region which prevented him from straightening up.  He 
had sought VA treatment and had X-rays and was given 2 weeks 
of bed rest.  He denied a history of radicular pain, 
numbness, tingling, and weakness in the lower extremities.  A 
myelogram and computerized axial tomography (CAT) scan 
revealed abnormal findings at L3-4 which were highly 
suspicious for a fragment of extruded disc material.  He 
underwent a partial decompression laminectomy at L3-4, on the 
left and the discharge diagnosis was a HNP at L3-4 on the 
left.  

In July 1982 Dr. G. S R. reported that he had treated the 
veteran for low back pain and in March 1983 Dr. G. S. R. 
reported that the veteran had more residual impairment 
following the earlier low back surgery than had been 
previously observed.  

In the veteran's original VA compensation claim he reported 
having initially injured his back playing volley ball in 
March 1972 and having been treated in Okinawa and at Walter 
Reed Hospital.  

The veteran underwent VA hospitalization from October to 
November 1983 for chronic low back pain which reportedly 
began after minor trauma in March 1982.  Since his back 
surgery he had had "Pain injections at L3-4 and L4-5 
apparently, without any relief."  The pain was recently 
exacerbated when lifting a child.  

At an April 11, 1984 RO hearing the veteran testified that 
after his inservice back injury playing volleyball he was 
treated on numerous occasions and remained on a profile 
limiting his duties until he was discharged from service 
(page 2 of that transcript).  He continued to have back 
problems after service 2 or 3 times weekly but had not lost 
time from work (pages 3 and 4).  The veteran's wife testified 
that when she had first met the veteran in 1978 he had 
trouble lifting or moving anything and when he did he had to 
drink alcohol as a form of pain medication (page 4).  He had 
a back condition from 1978 until his back surgery (page 5).  
The veteran testified that his back injury in 1982 was 
precipitated only by lifting some tables and chairs (page 5).  
He was first treated for back disability after military 
service in 1982 (page 6) but had had continued back problems 
from 1976 until 1982 which he self-treated with rest (page 
7).  He had not had any back problems prior to service (page 
7).  When initially evaluated in Okinawa after his inservice 
back injury he had been told by a physician that he would 
probably need an operation but they were not equipped to do 
it in Okinawa, so he was evacuated for an operation (page 8).  
He had not been on any medication for his back from 1976 to 
1982 and did not even take aspirin (page 8).  He now used as 
transcutaneous nerve stimulator (TENS unit) and while no 
physician had stated that his current back condition was 
related to inservice spondylitis, he believed that the 
postservice physicians had been unaware of his inservice back 
condition (page 9).  He had been treated after the 
postservice injury by a private physician because it was 
required for the Workman's compensation benefits he received 
due to the postservice injury (pages 11 and 12).  

At the 1984 hearing the veteran submitted four statements, 
three of which are notarized.  T. A. P. Jr., reported that 
when the veteran had served in the West Virginia National 
Guard from August 1966 to May 1970 he had been in excellent 
health.  S. B. and G. A. reported having known the veteran 
for 30 years and that he had not had any back trouble when he 
entered service and G. A. reported that the veteran's back 
problems began during service.  J. H. C. reported that he had 
known the veteran for 35 years and that the veteran had had 
back problems only since military service.  

On VA orthopedic examination in June 1984 the diagnosis was 
residual low back pain secondary to L3-4 disc, with L4 nerve 
root impairment.  

In September 1984 a VA physician stated that the veteran's 
degenerative arthritis was quite likely related to his 
inservice injury but that it was much more difficult to 
relate the HNP to the inservice injury.  In sum, the current 
disabling back pain was related to the inservice injury but 
was made significantly worse by the herniated disc diagnosed 
in 1982.  

A September 1984 VA Physical Standards Board report reflects 
that it was opined that the veteran had degenerative 
arthritis which was probably related to his inservice injury 
but that the HNP could not be related to the inservice 
injury.  

An independent medical opinion was obtained from a specialist 
in orthopedics in July 1985.  As to the question of whether 
there was a reasonable probability, as opposed to remote 
possibility or speculation, that the current findings of 
degenerative spinal arthritis or HNP were traceable to the 
inservice injury, it was stated that: 

This reviewer has difficulty in assigning a specific 
diagnosis of significance related to this patient's 
back injury while playing volleyball.  Did the patient 
have back pain as a result of a chronic urinary tract 
infection and prostatitis, or did he indeed have a 
musculoskeletal injury.  Considering the negative 
reports from Walter Reed and the fact that he was not 
given any permanent physical impairment or service 
connected disability would indicate that he did not 
have a significant injury to his back during his 
service days.  Rather he incurred a common 
musculoskeletal sprain which was documented in the 
outpatient notes.  There is very little objective 
physical evidence or radiographic evidence of any 
significant arthritis of the patient's back in spite 
of his complaints.  

A review of his testimony at that Appeals Board 
indicates that he indeed did have trouble with his 
back characterized by morning stiffness and discomfort 
which he self-treated bed rest and limited activities.  
This is also collaborated by his wife.  However, he 
did not seek any medical attention, nor was he given 
any medication although he apparently did abuse 
alcohol.  

The 1982 injury incurred while he was working for the 
Columbia School Board appears to be a Workmen's 
Compensation injury unrelated to his previous Service 
related complaints.  This consisted of an L-3/L-4 
herniated disc which was surgically treated.  This 
does not appear to relate in any way to his previous 
military injuries.  

New Evidence

The evidence received since the September 1985 decision of 
the Board denying service connection for a back disability 
includes duplicate copies of records of the May 1982 private 
hospitalization.  

Records of 1982 and 1983 of Dr. G. S. R. were received and 
reflect that in May 1982 Dr. G. S. R. reported that while the 
veteran had injured his back in March 1982 he also reported 
having injured his low back during service in 1971 and that 
surgery had been recommended at that time but was not 
performed.  The diagnosis, after examination and X-rays 
revealing scoliosis, was acute and chronic lumbar strain with 
possible disc syndrome.  In January 1983 Dr. G. S. R. 
reported that in his medical opinion, based upon reasonable 
medical certainty, the March 1982 back injury was consistent 
with the injury delineated in the hospital records (in May 
1982) and required surgery.  Thus, in his medical opinion 
this injury was attributable to the injury occurring in March 
1982 [this apparently relates to the veteran's having 
reported sustaining back pain at home when sitting up, after 
lifting tables and chairs at work].  

Also received were records of the veteran's April 1983 
hospitalization at the Columbia Regional Hospital in which it 
was noted that the veteran's history extended back to a March 
1982 back injury.  

Records of 1985 and 1986 of Dr. P. L. L. and of December 1985 
private hospitalization were received but these pertain to 
treatment for a neck and shoulder injury.  

After a VA orthopedic examination in December 1986 the 
diagnoses included postoperative lumbar disc syndrome with 
low back pain and radiation of pain down the right lower 
extremity.  Also on file are VA outpatient treatment (VAOPT) 
records of November 1993 reflecting low back treatment.  

In June 1994 the veteran submitted photocopies of three SMR 
not previously on file.  This includes three of the SMR 
received from the NPRC in March 1998.  

The results of VA audiometric testing in July 1994 were: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
0
5
5
55
65
Left Ear
0
5
0
45
65

On VA examination of the veteran's feet in July 1994 he 
reported that after inservice treatment for low back 
disability at the Madigan Hospital he had remained on a 
physical profile for the remainder of his military service.  
The pertinent diagnosis was a subjective history of low back 
injury inservice, status post diskectomy of L3-4 in 1982, 
clinical findings of positive straight leg raise, reduced 
range of motion and X-ray evidence of very mild degenerative 
joint disease (DJD) changes.  

At a March 9, 1995 RO hearing the veteran submitted into 
evidence a five (5) page summary of his SMR.  He testified 
that he had had no preservice back problems, despite rigorous 
work for the railroad (pages 4 and 5 of that transcript).  In 
that employment he had been exposed to a lot of loud noises 
without any ear protection but had never had tinnitus or a 
noticeable hearing loss (page 9).  He did not know at service 
entrance that he had a hearing loss in his right ear (page 
10).  During childhood he had had ordinary ear infections 
associated with colds but they were not prolonged infections 
and had not caused drainage (page 10).  He testified, in 
substance, that when he had served in Germany as a supply 
sergeant moving heavy equipment and vehicles he had been 
exposed to loud noises but had not worn ear protection and 
had first noticed both tinnitus and a hearing loss while in 
Germany (pages 11 and 12).  After serving in Germany, he had 
been a tank commander for 6 months at Ft. Knox, although his 
military occupational specialty had apparently not been 
changed in his service records, and although he had worn ear 
protection at this time it was not of much help when he was 
exposed to loud noises inside a tank and when firing tank 
weapons (pages 12 and 13).  He had complained of and sought 
treatment for hearing loss and tinnitus while in Germany and, 
apparently, an infection had been suspected but never found 
and he had been given Actifed for the tinnitus but it had not 
help (page 15).  

The veteran also testified at the 1995 RO hearing that he had 
been medically evacuated from Okinawa to Walter Reed in 1972 
for back problems; specifically, for spondylosis as shown in 
his SMR and had had been given profiles limiting his duties 6 
to 8 times during service (pages 19 to 21).  While at Walter 
Reed he had been placed in traction but continued to have 
back problems even after that hospitalization and was again 
given profiles (pages 22 and 23).  

The veteran further testified at the 1995 RO hearing that he 
had not reported his inservice back injury when he returned 
to his preservice employment with the railroad for fear that 
he would not be rehired and while he worked with the railroad 
he had not been on any pain killers (page 26).  After service 
and prior to the postservice injury, he had continued to have 
low back pain and muscle spasm as well as weakness and 
radicular pain in his legs (page 28).  He had not noticed a 
hearing loss until he had developed tinnitus in 1973 while in 
Germany (page 31).  He had had his hearing checked for free 
by Beltone in 1977 and 1981 or 1982 but he could not then 
afford hearing aids and this had been his last hearing test 
until his recent VA audiometric testing (page 32).  He had 
left his job with the railroad due to alcoholism (page 34).  
He had never received treatment for his back while with the 
railroad (page 35).  His postservice back injury had occurred 
while lifting tables and he had received Workman's 
compensation for it (page 36).  He now received Social 
Security disability compensation primarily for his back 
(pages 36 and 37).  His wife testified that when she had 
first met him in 1978 he drank a lot of alcohol and had 
stated that this was due to ringing in his ears and back pain 
(page 38).  The veteran felt that his inservice back injury 
had led to arthritis and predisposed him to the postservice 
back injury which had ruptured a disc (page 40).  It was 
noted that as to his period of inservice hospitalization at 
Walter Reed, the SMR were incomplete, there being on file on 
three documents pertaining to that hospitalization and that 
all efforts to obtain all records of that period of 
hospitalization had been unsuccessful (page 41).  

At that RO hearing the veteran submitted duplicate copies of 
the September 1984 VA medical opinions and submitted a five 
page typed summary of his inservice treatment.  

In July 1995 a U.S. Senator submitted, on behalf of the 
veteran, photocopies of documents obtained from the NPRC.  
The veteran had submitted some of these documents in June 
1994 but most are new and pertain to his evacuation in March 
1972 to the Walter Reed Hospital and his hospitalization in 
April 1972 at that facility.  A narrative summary of his 
"Air Evacuation" dated March 22, 1972, which  is new, 
reflects that he had low back, gluteal, and left hip pain of 
about 3 months' duration and that he had had a sprain playing 
volleyball in February 1972.  Since that injury he had had 
intermittent left lower extremity pain to the heel without 
paresthesia.  There had been no response to muscle relaxants, 
analgesics, and bed board treatment.  He had had no 
difficulty until he sustained a hyperflexion injury in a 
train accident in December 1971.  On examination he had 
increased lordosis with left paraspinal muscle spasm and 
tenderness.  He walked with a limp, favoring the left lower 
extremity.  Pressure on the spinous process of L5 produced 
pain locally and into the left gluteal and hamstring region.  
There was no sensory loss and no muscle weakness but straight 
leg raising was positive at 45 degrees on the left.  He was 
initially treated for a resolving HNP of L5-S1 and because of 
a suggestion of L5-S1 pars defect on the left, he was 
followed-up in a week with X-rays which showed what was felt 
to be erosion of a portion of the superior left facet of L5 
which could represent something other than developmental or 
traumatic etiology.  The X-ray films were presented to 
physicians for interpretation and the possibility of an 
infectious etiology to the pars interarticularis defect could 
not be ruled out.  The impression was symptomatic 
spondylolysis at L5-S1.  He was to be air evacuated for 
further evaluation.  The final diagnosis was symptomatic 
spondylolysis at L5-S1.  

The new clinical records of the veteran's hospitalization in 
April 1972 at the Walter Reed Hospital reflect that an X-ray, 
which was apparently taken in April 1972, found his 
lumbosacral spine was normal.  An April 19, 1972 clinical 
record reflects that a review of that X-ray and old X-rays 
failed to detect the questionable bony erosion of the L5 
articular facet, and because he did not complain of any pain 
or discomfort, he was to be discharged.  The discharge 
diagnosis, as noted in the SMR received in June 1994, was low 
back pain of unknown etiology and the previous transfer 
diagnosis was not concurred in.  

On VA general medical examination in January 1996 the 
diagnoses, after an examination, were (1) herniated disc with 
surgery of the lumbar spine, (2) chronic low back pain with 
radiculopathy, (3) chronic pain syndrome, and (4) failed back 
syndrome.  

At the March 1997 Board hearing the veteran stated that 
although he had entered military service with a hearing loss 
in his right ear, it had gotten worse during service, 
according to the physicians with whom he had spoken and the 
audiometric tests during service (page 3).  When he had gone 
on sick call in Germany, at the time he first developed 
tinnitus, it was not known if he had an ear infection (page 6 
and pages 10 and 11).  The veteran stated that he had 
recently obtained new SMR which had not been on file at the 
time of the 1985 Board decision and these were an air 
evacuation slip for transfer from Okinawa to Walter Reed, and 
a narrative summary of his Walter Reed Hospitalization which 
he felt established that his back disorder had been chronic 
during service and had not resolved after this 
hospitalization (pages 7 and 8).  It was felt that the 
independent medical expert opinion had related some of the 
veteran's current back problems to military service (page 
12).  

Following the March 1997 hearing, additional photocopies of 
SMR were received but these were duplicates of SMR which were 
either on file at the time of the 1985 Board decision or 
which were submitted in June 1994 or July 1995.  

Placed into the claims file sometime in 1997 is a VAOPT of 
September 1979 reflecting that the veteran had not noted a 
hearing loss but had constant noise in both ears.  The 
diagnoses were (1) residuals of bilateral otitis media, (2) 
perceptive high frequency hearing loss, and (3) bilateral 
tinnitus arium.  It was indicated that audiology studies were 
required.  

At the January 2000 Board hearing the veteran testified that 
while hospitalized at Walter Reed during service he had not 
been told that he had a herniated disc but was given pain 
medication (page 5).  His postservice injury in 1982 had 
occurred while he was bent over trying to insert some screws 
into a drawer (pages 5 and 6).  Following his postservice 
back surgery, he had had injections of medication at L5-S1 
(page 6).  He had not realized he had had back pain after 
service from 1976 until 1982 because he had remained numb due 
to alcoholism and had only felt back pain during the times 
when he was sober (pages 7 and 8).  When first seen for 
tinnitus in Germany he had not been told that he had any 
other problems with his ears (page 8).  It was felt that the 
audiometric testing at service discharge was incorrect 
because if correct it would establish that his hearing had 
drastically improved, which was certainly not the case but, 
rather, the audiometric testing in 1975 proved that his 
hearing had gotten worse during service (pages 9 to 11).  SMR 
had been found after the veteran had contacted the office of 
his U.S. Senator and it was felt that these new SMR 
established that the veteran's back condition was chronic 
during service (page 11).  He did not know what the cause of 
his tinnitus was, although it first started in 1973 (page 
11).  The veteran had already submitted all available copies 
of the SMR in his possession (page 14).  He had first become 
aware of a hearing loss in 1973 when he had first developed 
tinnitus but he did not recall any particular event preceding 
the tinnitus and hearing loss; rather, he simply woke up one 
morning and had tinnitus, which is bilateral; also, his 
bilateral hearing loss is worse in the right ear than in the 
left ear (page 15).  

Law and Regulations

A final Board decision subsumes all prior rating actions 
which addressed the issue on the merits and the claim may not 
thereafter be reopened and allowed on the same factual basis; 
rather new and material evidence must be presented.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 20.1104, 
20.1105 (1999).  In other words, after denial of a claim by 
the Board, the claim may be reopened and reconsidered only if 
new and material evidence is presented.  New and material 
evidence is jurisdictional, i.e., if new and material 
evidence is not submitted to reopen a previously denied 
claim, the Board is without jurisdiction to adjudicate the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The adjudication of an application to reopen a previously 
denied claim involves three phases.  First is whether the 
claim should be reopened under 38 U.S.C.A. § 5108 (West 
1991).  Second, if reopened, is the reopened claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991) (since a 
reopened claim is not necessarily well grounded).  Third, if 
the reopened claim is well grounded and the duty to assist 
under 38 U.S.C.A. § 5107(a) is met, the claim is adjudicated 
de novo.  

In the first phase, reopening, there is a three-step 
analysis.  First, there must be evidence submitted since the 
last disallowance on any basis, i.e., on the merits or 
denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 
(1996)), which is new (i.e., noncumulative evidence, not 
redundant, and not previously submitted).  In this regard, 
VA evidence which was constructively on file at the time of 
the last disallowance on any basis, under Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992), may be new if now actually on 
file, if it otherwise is new and material evidence (i.e., it 
must still not be cumulative and must be relevant).  Smith 
(Russell) v. West, 12 Vet. App. 312, 314-15 (1999).  

Second, the new evidence must be probative to the issue but 
it does not have to establish all of the elements needed for 
allowance; rather, it need be probative only as to each 
element that was a specified basis for the last 
disallowance.  Third, the new and probative evidence must be 
material  (i.e., that which bears directly and substantially 
on the issue) and, by itself or together with evidence 
previously on file, must be so significant that it must be 
considered to fairly decide the merits of the claim.  New 
evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) held that 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) had 
impermissibly defined "material evidence" as requiring for 
reopening that such evidence establish "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  The new standard established in Hodge is lower 
than that in Colvin and requires only that the new and 
material evidence is so significant that it must be 
considered to fairly decide the merits of the claim.  "[A]ny 
evidence found to be material under the more stringent Colvin 
test would also have to be found to be material under the 
more flexible Hodge standard."  Fossie v. West, 12 Vet. 
App. 1, 4 (1998).  The Hodge test "calls for judgment as to 
whether new evidence [] bears directly or substantially on 
the specific matter."  Fossie, at 4.  However, Hodge did not 
invalidate the 1st and 2nd steps first announced in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), but only the 3rd step 
(changing the materiality test of new evidence from one 
likely to change to outcome to one that wherein the new 
evidence is significant enough, by itself or with other 
evidence on file, that it must be considered to decide the 
merits of the claim.  Anglin v. West, 203 F.3d 1343, 1346-47 
(Fed. Cir. 2000). 

The three questions are sequential and a negative answer to 
any one of them ends the inquiry.  Evans v. Brown, 9 Vet. 
App. 273, 283-84 (1996).  If no new evidence is submitted, 
no further analysis of materiality is required since 
evidence which is not new can not be both new and material.  
Smith (Russell) v. West, 12 Vet. App. 312, 315 (1999).  
Moreover, if there is no new and material evidence, the 
Board is without jurisdiction to proceed further, Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996), and there the analysis 
must end.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

If the claim is reopened, in the second phase, it must be 
determined whether, based on all the evidence, the reopened 
(not the original) claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991) (since a reopened claim 
is not necessarily well grounded).  Generally see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

This is because Hodge, Id., effectively decoupled the 
previously announced relationship between determinations of 
well groundedness and of new and material evidence (i.e., 
the difference, if any, between evidence required for well 
groundedness and that which constitutes new and material 
evidence appears to be of slight degree; Molloy v. Brown, 9 
Vet. App. 513, 516 (1996) (citing Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) and Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995)(en banc)).  Elkins v. West, 12 Vet. 
App. 209, 214 (1999). 

In determinations of reopening, as well as well groundedness, 
evidence must be accepted as true except when the evidentiary 
assertion [other than in a government record] is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) (citing King v. Brown, 5 Vet App 
19, 21  (1993).  VA "must construe all facts, make all 
inferences, and apply all presumptions in favor of the 
veteran" in determining well groundedness.  Hensley v. West, 
No. 99-7029, slip op. at 16 (Fed. Cir. May 12, 2000).  

However, neither the doctrine of the resolution of the 
benefit-of-the-doubt, at 38 U.S.C.A. § 5107(b) nor the duty 
to assist in obtaining relevant evidence, at 38 U.S.C.A. 
§ 5107(a), is applicable.  

Third, if the reopened claim is well grounded, it must then 
be adjudicated de novo, after ensuring that the duty to 
assist has been fulfilled, and with application of the 
benefit-of-the-doubt rule.  Elkins v. West, 12 Vet. App. 209, 
214-218 (1999) and Winters v. West, 12 Vet. App. 203, 206-06 
(1999) (en banc) (citing Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998)).  

A well grounded claim is one which is plausible, i.e., 
meritorious on its own or capable of substantiation and need 
not be conclusive but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a) (West 1991).  For a claim of 
direct service connection to be well grounded there must be 
(1) a medical diagnosis of current disability; (2) medical, 
or in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice disability 
and the current disability.  Where the determinative issue is 
one of medical causation, competent medical evidence that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (adopting the definition of a 
well grounded claim in and affirming Epps v. Brown, 9 Vet. 
App. 341, 344 (1996) (citing Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990) and Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Positive medical evidence of nexus 
between current disability and service may be rebutted by 
medical evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease, 
e. g., arthritis, which either manifests and is identified as 
such in service or under 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 and 38 C.F.R. §§ 3.307, 3.309 develops to a degree of 10 
percent or more within one year from discharge from a period 
of service of 90 days or more, (even if there is no inservice 
evidence thereof) and the same condition currently exists.  
Service connection is also warranted if a disease manifests 
itself during service (or in a presumptive period) but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)).  

Hearing Loss

Under 38 C.F.R. § 3.385 "[f]or the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  

Preservice audiometry testing was normal in each ear but 
audiometric testing at entrance into active service, while 
disclosing normal hearing acuity in the veteran's left ear, 
revealed a threshold level of 60 decibels at 4,000 Hertz in 
the right ear which establishes that the veteran had a pre-
existing hearing loss in the right ear.  Since this was 
detected on the entrance examination, the presumption 
soundness is not applicable.  

Thus, with respect to the right ear, the question is one of 
aggravation; whereas, as to the left ear the question is one 
of inservice incurrence.  

However, the Board first notes that the December 1975 
audiometric testing is in the form of a graph, and the Board 
does not have the benefit of having had the results 
translated in a numerical configuration by an audiologist.  

As to the right ear, audiometric testing in June 1975 
revealed elevated thresholds in each ear at 4,000 Hertz, and 
at 3,000 Hertz in the right ear.  The 70 decibels at 4,000 
Hertz was greater than the 60 decibels at service entrance.  
While the threshold at 3,000 Hertz, of 60 decibels, was 
higher in December 1975 than in June 1975, the threshold of 
50 decibels at 4,000 Hertz in December 1975 was lower than 
the 70 decibels noted in June 1975.  

As to the left ear, decibel thresholds at 4,000 Hertz were 
elevated, and would otherwise establish the existence of an 
inservice hearing loss based on testing in both June and 
December 1975.  

However, audiometric testing at service discharge, in 
September 1976, revealed normal hearing acuity in each ear.  
The veteran contends that since he now has a documented 
hearing loss and that because high frequency hearing losses 
are chronic in nature, that the audiometry testing at service 
discharge was erroneous.  In this regard, a September 1979 VA 
clinical record which is only a few years after service 
indicates that he then had a high frequency hearing loss and 
the Board also observes that the coincidence of a high 
frequency hearing loss and tinnitus is not uncommon.  

Accordingly, for the limited purpose of determining whether 
the claim is well grounded, the veteran has established a 
plausible claim of service connection for bilateral hearing 
loss.  However, before adjudicating the claim on the merits, 
i.e., aggravation of pre-existing right ear hearing loss and 
inservice incurrence of left ear hearing loss, further 
evidentiary development is needed and will be addressed in 
the remand portion of this decision.  

The doctrine of the resolution of doubt in favor of the 
veteran was not for application in this determination of well 
groundedness (but will be for application in any subsequent 
de novo merit's adjudication).  


Reopening Claim for Service Connection for Low Back 
Disability

Initially the Board notes that spondylosis is "[a]nkylosis of 
a vertebral joint; also, a general term for degenerative 
changes due to osteoarthritis."  Dorland's Illustrated 
Medical Dictionary 1567 (27th ed. 1988).  

"Spondylolysis is defined as a dissolution of a vertebra; a 
condition marked by platyspondylis, aplasia of the vertebral 
arch, and separation of the pars interarticularis."  Smith v. 
Derwinski, 1 Vet. App. 235, 236 (1991).  In Dentman v. 
Principi, No. 91-1562, slip op. at 2 and 3 (U.S. Vet. App. 
Oct. 27, 1992) (a memorandum decision without precedential 
authority under Bethea v. Derwinski, 2 Vet. App. 252 (1992)) 
the Court approved of language in a Board decision which 
stated that "[s]pondylolysis [] is a congenital defect and 
is not considered to be a disease or injury within the 
meaning of applicable VA legislation."  

Spondylolisthesis is defined as forward displacement of the 
fifth lumbar over the body of the sacrum, or of the fourth 
lumbar over the fifth, usually due to a developmental defect 
in the pars interarticularis.  Smith v. Derwinski, 1 Vet. 
App. 235, 236 (1991).  

As stated above, for the purpose of reopening, all that need 
be established is that there is such new evidence that by 
itself or together with evidence previously on file, must be 
so significant that it must be considered to fairly decide 
the merits of the claim.  New evidence can be material if it 
provides a more complete picture of circumstances surrounding 
the origin of an injury or disability.  Elkins v. West, 12 
Vet. App. 209, 214 (1999) (en banc).  Here, new SMR are on 
file which were not on file at the time of the 1985 Board 
denial of service connection for a low back disability.  

The Board need not determine whether, as alleged, these new 
SMR establish that the low back symptoms during service 
demonstrate the existence of a "chronic" back disorder in 
service.  Similarly, the Board need not address the testimony 
that the veteran had continuous radicular symptoms after 
military service, but denied such symptoms when he sought 
treatment in 1982.  Nevertheless, for the limited purpose of 
reopening, the discovery of new SMR not previously on file is 
of such significance that in all fairness to the veteran, the 
claim should be adjudicated de novo and the claim is also 
deemed to be well grounded in light of the previous favorable 
medical opinions on file.  

However, prior to de novo adjudication, further evidentiary 
development is needed.  The doctrine of the resolution of 
doubt in favor of the veteran was not for application in 
these determinations of reopening and well groundedness (but 
will be for application in any subsequent de novo 
adjudication).  

Effective Date Prior to June 10, 1999 For 10 Percent For 
Tinnitus

At the time of the April 1997 Board remand one of the issues 
developed for appellate consideration was entitlement to a 
compensable rating for tinnitus.  A June 18, 1999 rating 
action granted a 10 percent rating for tinnitus effective 
June 10, 1999, the effective date of a regulatory change in 
the criteria for the evaluation of tinnitus and an appeal as 
to the effective date for that 10 percent rating has been 
perfected.  

Prior to June 10, 1999, under 38 C.F.R. § 4.87, Diagnostic 
Code 6260 a 10 percent rating was the only compensable 
schedular rating assignable for tinnitus and was assigned 
when the tinnitus was persistent as a symptom of head injury, 
concussion or acoustic trauma.  Effective June 10, 1999, a 10 
percent rating remains the only and the maximum schedular 
rating assignable for tinnitus and is assigned when the 
tinnitus is recurrent, regardless of the etiology.  

In the January 2000 Informal Hearing Presentation, citation 
was made to McCay v. Brown, 9 Vet. App. 381 (1996)] and 
38 U.S.C.A. § 5110(g) (West 1991) and 38 C.F.R. § 3.114(a) 
(1999) were cited for the proposition that the effective date 
of the 10 percent rating for tinnitus should be one-year 
prior to the application for benefits.  However, in McCay v. 
Brown, 106 F.3d 1577, 1579 (1997) the United States Court of 
Appeals for the Federal Circuit noted that 38 U.S.C.A. 
§ 5110(g) provides that when there is compensation: 

"awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date 
of the Act or administrative issue.  In no event shall 
such award or increase be retroactive for more than one 
year from the date of application therefor or the date 
of administrative determination of entitlement, 
whichever is earlier."  

McCay, at 1579.  

The Federal Circuit then went on to hold that the "date of 
administrative determination of entitlement" was the date 
upon which the administrative determination is made, i.e., 
the date of decision.  McCay, 1579 - 1580.  

Here, the date of administrative determination is the June 
18, 1999 rating decision which awarded the 10 percent 
evaluation for tinnitus effective June 10, 1999, the 
effective date of revised rating criteria.  As quoted above, 
38 U.S.C.A. § 5110(g) specifically precludes an award prior 
to effective date of "Act or administrative issue" and, 
thus, the 10 percent rating may not be assigned under 
38 U.S.C.A. § 5110(g) prior to June 10, 1999 in the absence 
of an intent to have the revised rating criteria made 
retroactive prior thereto which is not the case here.  

When the governing law or regulations change during the 
course of an appeal, the most favorable version will be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  VAOGCPREC 11-97 at 1.  This determination depends on 
the facts of the particular case and therefore is made on a 
case-by-case basis.  VAOGCPREC 11-97 at 2.  See also DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997) (see also Carpenter v. 
West, 11 Vet. App. 140, 146 (1998) (citing DeSousa).  

Where rating criteria are changed without indication of 
intent for retroactive application, 38 U.S.C.A. § 5110(g) 
(West 1991) (the effective date of liberalizing law "shall 
not be earlier than the effective date" thereof) governs 
and precludes application of a later liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
In VAOGCPREC 03-2000 it was held that when the VA rating 
schedule is amended while an increased rating claim is 
pending, the Board should (1) determine whether the 
intervening change is more favorable to the veteran; and (2) 
if the amendment is more favorable, that provision shall 
apply to rate the disability for periods from and after the 
effective date of the regulatory change; and (3) the Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  All evidence is considered in reaching 
these determinations.  (The Board is bound by precedent 
opinions of the VA General Counsel under 38 U.S.C.A. 
§ 7104(c) (West 1991) and 38 C.F.R. §§ 2.6(e)(9), 14.507(b), 
19.5 (1999)).  

Here, a 10 percent rating is not assignable for tinnitus 
under the previous criteria because the SMR are negative for 
head injury or concussion and for acoustic trauma.  Rather, 
the SMR indicated that the bilateral tinnitus was due to 
chronic sinus congestion or multiple old ear infections.  

Also, on VA examination in July 1994 the veteran reported 
that his tinnitus began suddenly in 1973 or 1974 and he did 
not recall any particular activity which caused the tinnitus.  
His history was negative for ear surgery, ear pain or recent 
ear infections or drainage.  He reported having been exposed 
to significant amounts of noise during service on rifle 
ranges and from heavy equipment and weapons fire.  He had 
also been exposed to a significant amount of noise in his 
civilian occupation with the railroad for over eight years.  

While the Board does not doubt that, as he testified, the 
veteran was exposed to loud noises during service, both while 
working in supply in Germany and as a tank commander at Ft. 
Knox, it is also noted that the veteran testified in March 
1997 that, in substance, when he was see on sick call it was 
suspected that his tinnitus might be due to an infection and 
he was given Actifed but was not given an antibiotic (page 6 
of that transcript and pages 10 and 11 of the 1997 Board 
hearing).  At the January 2000 Board hearing he testified 
that when first seen for tinnitus in Germany he had been 
exposed to loud noises from moving heavy machinery and when 
seen on sick call he had not been told that he had any other 
problem with his ears but had had constant tinnitus since 
then (page 8 of that transcript).  

In sum, for a 10 percent rating to be assigned for bilateral 
tinnitus from the date of the grant of service connection of 
April 19, 1994 until the effective date of the revised rating 
criteria of June 10, 1999 there must be competent medical 
evidence establishing that the tinnitus is due to head 
trauma, concussion or acoustic trauma.  Here, there is no 
such evidence.  Rather, the only clinical evidence indicative 
of the etiology of the tinnitus is the inservice notation 
that it was possibly due to sinusitis or past ear infections 
but neither of these etiologies serves as a basis for a 10 
percent evaluation under the rating criteria in effect prior 
to June 10, 1999.  

The Board may not rely upon its' own independent medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Also, the Board may not rely upon the lay opinion of the 
veteran as to the etiology of his bilateral tinnitus because 
he lacks the education, training, and experience to render a 
competent medical diagnosis or opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, absent competent evidence that the bilateral 
tinnitus was due to acoustic trauma, head injury or 
concussion, a 10 percent rating may not be assigned prior to 
June 10, 1999.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against claims as to which 
the doctrine of the favorable resolution of doubt is 
applicable and, thus, there is no doubt to be resolved in 
favor of the veteran.  


ORDER

Service connection for hearing loss is well grounded; to this 
extent the appeal is allowed.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability and that claim is also well grounded; to this 
extent the appeal is allowed.   

An effective date prior to June 10, 1999 for a 10 percent 
disability evaluation for tinnitus is denied.  


REMAND

As to the claim for service connection for bilateral hearing 
loss, the RO should take appropriate steps to determine 
whether there exist records of any audiology studies which 
were recommended by VA in September 1979.  If obtained these 
should be associated with claims file.  

With respect to the claim for service connection for a low 
back disability, the RO should readjudicate this matter de 
novo after first obtaining an opinion from a VA physician as 
to whether any back disability that the veteran now has is 
related in any way to military service.  

Accordingly, the claims for service connection for bilateral 
hearing loss and for a low back disability are remanded for 
the following actions: 

1.  The RO should take the appropriate 
steps to determine whether there exist 
any VA records of any audiology studies 
which were recommended by VA in 
September 1979.  If obtained these 
should be associated with claims file.

2.  The RO should request a VA 
audiologist to review the December 1975 
audiogram to determine as accurately as 
possible what the veteran's threshold 
levels were at the frequencies and 
render an opinion as to whether the 
results thereof are correct as reported 
in this decision.  If not, the correct 
results should be noted.  

3.  Then, the RO should request an 
appropriate VA physician to review the 
claims file and render an opinion as to 
whether any pre-existing hearing loss in 
the veteran's right ear underwent a 
permanent increase in severity during 
service and whether a hearing loss in 
the left ear had its onset in service, 
in light of the results of audiometric 
testing at service discharge which 
revealed normal bilateral hearing 
acuity.  All opinions should be 
expressed in terms of the degree of 
probability.  The claims folder and a 
copy of this remand should be made 
available and reviewed by the examiner 
prior to the examination of the veteran.  
The examiner should explain the 
rationale for all opinions and it would 
be helpful if the examiner would support 
his or her opinions with references to 
the medical records, clinical findings, 
or appropriate medical literature.  

4.  The RO should request a VA 
orthopedist to review the claims file 
and render an opinion as to whether any 
back disability that the veteran now has 
is related in any way to military 
service.  All opinions should be 
expressed in terms of the degree of 
probability.  The claims folder and a 
copy of this remand should be made 
available and reviewed by the examiner 
prior to the examination of the veteran.  
The examiner should explain the 
rationale for any opinions and it would 
be helpful if the examiner would support 
his or her opinions with references to 
the medical records, clinical findings, 
or appropriate medical literature.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it 
is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

6.  Following completion of the above 
development, the RO should review the 
evidence and readjudicate the claims on 
a de novo basis.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

While this case is in remand status, the appellant and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992) and Kutscherousky v. West, 12 Vet. 
App. 369 (1999) (appellant has the right to submit 
additional evidence and argument on matter(s) remanded to 
the regional office).  

Thereafter, the appellant and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

